CHRIS DANIEL
 ilSk     9
                               HARRIS COUNTY DISTRICT CLERK



                                                                               FILED IN
June 30, 2015                                                           14th COURT OF APPEALS
                                                                           HOUSTON, TEXAS
HONORABLE KATHERINE CABANISS                                             7/6/2015 9:30:30 AM
248TH DISTRICT COURT                                                    CHRISTOPHER A. PRINE
                                                                                 Clerk
HARRIS COUNTY
HOUSTON, TX

Defendant’s Name: JULIAN THOMAS VALDEZ

Cause No: 1373128

Court:   248™ DISTRICT COURT
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 6/25/15
Sentence Imposed Date: 6/25/15
Court of Appeals Assignment: Fourteenth Court of Appeals
Appeal Attorney of Record: TO BE DETERMINED




Sincerely,
T)  .    kjOÿ'(X
S. NORRIS
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

     LOUISE STECKLER (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
i
    /
                                                              Cause No.

                                                             THE STATE OF TEXAS
                                                                     V.
                                                                                     /g~7,U3.S
                                                                                                                                             P
                                                                                  jMKJkJ


                                               District Court / County Criminal Court at Law No.
                                               _                Harris County, Texas           _
                                                                NOTICE OF APPEAL
        TO THE HONORABLE JUDGE OF SAID COURT:                                                                 %0
        On    C 2                                                                  ORDER


           On         JijH 2 5fflfi          the Court conducted a hearing and FINDS that defendant / appellant

                IS NOT indigent at this time.
           drtslndigent for the purpose of
                      0'employing counsel
                      0paying for a clerk’s and court reporter’s record.
                                  counsel and/or paying for a clerk’s and court reporter’s record.
The Court ORDERS that
   er Counsel’s motion to withdraw is GRANTED / DENIED.
           Defendant / appellant’s motion (to be found indigent) is DENIED.
    Er
                      Attorney
                                 __
           Defendant’s / appellant’s motion is GRANTED and

                      Bar Card Number                 SPN Number                   _
                      is APPOINTED to represent defendant / appellant on appeal.


                      defendant/appellant on appeal.
                      Assistant Public Defender Assigned by HCPD
                      Bar Card Number_                 SPN Number
                                                                                  _
                      Harris County Public Defender’s Office (HCPD) is APPOINTED to represent

                                                                                  _
                    The COURT REPORTER is ORDERED to prepare and file (he reporter’s record without charge to
                    defendant / appellant.
BAIL IS:
           SET at $
                      _               .
           TO CONTINUE as presently set.

   r
                                                                                                            .— . .
           DENIED and is SET at NO BOND. (Felony Only)
                           «?15 2015
DATE SIGNED:
                                                                                                                 4sL
                                                                        _
                                                                        JUDGE PRÿsfDiNG.Vrjj, \
                                                                             DISTRICT COBR$7
                                                                        COUNTY CRIMINAL COURTÿTÿVÿO,/
                                                                                                                 >>/_
                                                                        HARRIS COUNTY, TEXAS’''Hÿ*«.-ÿ-*ÿ




hnpy/hcdco-intranei/CrirniruU/Criminal CourtVSOPs and Forms Librmy/Criminal Fomu/Noiice of Appeal 0123 1 1.doc     Page 2 of 3
                                                                 1/28/1!
B
THE STATE OF TEXAS
                                                   Cause No. 13 73

                                                                               IN
                                                                                     5*
                                                                                    THEÿflDISTRICT COURT
v.                                                                            COUNTY CRIMINAL COURT AT LAW NO.

                                    _, Defendant                               HARRIS COUNTY, TEXAS

           TRIAL COURT'S CERTIFICATION                           OF    DEFENDANT'S RIGHT OF APPEAL*
[, judge of the trial court, certify this criminal case:
     n        is not a plea-bargain case, and the defendant has the right of appeal, [or]
     Q        is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
              not withdrawn or waived, and the defendant has the right of appeal, [or]
     l~l      is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
              right of appeal, [or]
              is a plea-bargain case, and the defendant has NO right of appeal, [or]
              the defendant has waived the right of appeal.
                                           X

                                                                                    £-.2
Judge                                                                     Date Signed

I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I
wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pro se petition for discretionary review.



Defendant                                                                 Defendant's Counsel

Mailing Address:      _        AJ A                                       State Bar of Texas ID number a 2 1 L 7*ÿ3 QO
Telephone number:                                                         Mailing Address:
Fax number (if any):                                                      Telephone number
                                                                          Fax number (if any):        _    7‘


•"A defendant in a criminal ca&*1tls the rights         1 under these rules. The trial court shall enter a certification of the defendant’s
right to appeal in every case in whjchj        a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guilty oor nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only; (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(aX2).

                                                                 CLERK
                                                                                                                        9/1/201 1
                APPEAL CARD

                                              "anse No.
                                              i   mm
                The State of Texas
      Vÿ,,l\;lwTli5rms
                                              (p-ÿ 5-IS
Date Notice
                 b-ZSjS1_
Of Appeal: .
                                         _
Presentation:

Judgment:
                                  Vol.

                                  VoL
                                         _        Pg._

                                                  Pg._

Judge Presiding   QljbCl/llS) t(&fhP/ClYl'@.
                                  >

Court Reporter    ShicPlff' I DUIS
                              i

Court Reporter
Court Reporter

Attorn ey
on Trail_   -
Attorney
on Appeal,

       Appointed                      Hired

Offense     PfoyW MurclzA
Jury Trail:             Yes       /           No.
Punishment
Assessed
            _ Uc %>                                 c_


(If Known)
             _t?n
Companion Cases
                    I

Amount of
Appeal Bon d

Appellant
Confined:               Yes               No.
Date Submitted
To Appeal Section         (o
Deputy Clerk    c